Citation Nr: 1135144	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for esophageal cancer, to include as due to exposure to herbicides.  

4.  Entitlement to a compensable initial rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  Personnel records show he served in Korea with Headquarters company, and A company, of the 1st Battalion 17th Infantry, 7th Infantry Division from December 1966 to February 1968.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, (RO).  

In April 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects positive medical opinions linking diabetes mellitus, peripheral neuropathy, and esophageal cancer to service, to include as a result of exposure to herbicides.  (See documents from R. K. McDavid, MD, and J. M. Dengler, MD.)  The record reflects that the Veteran served in the Republic of Korea from December 1966 to February 1968, which does not encompass a period during which exposure to herbicides for certain Veterans who served in Korea is conceded  under the provisions of VA manual M21-1MR, Part IV, subpart ii.  Nonetheless, service connection may be granted without benefit of this if the evidence shows that a disability is due to exposure to herbicides during service or was otherwise incurred in service.  McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such and in light of the medical evidence indicating that the disabilities at issue may be related to service, the Board concludes that VA examinations that include opinions as to whether the Veteran has diabetes mellitus, peripheral neuropathy, or esophageal cancer as a result of service must be conducted in order to comply with the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO will also be requested to conduct efforts to obtain records of treatment referenced by Richard K. McDavid, M.D. in his April 2011 statement, as detailed below.  

With respect to the claim for an increased rating for bilateral hearing loss, the Veteran requested a VA compensation examination to assess the severity of his hearing loss in his September 2008 substantive appeal, and the Veteran testified to the undersigned that his hearing loss has increased in severity since he was last afforded a VA compensation examination to assess his hearing loss in May 2007.  As such, the Board concludes that a VA examination to determine the current severity of his hearing loss is necessary to fulfill the duty to assist.  

Under these circumstances, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and ask him to provide the names and addresses of the following medical providers as identified in the April 2011 statement from Dr. McDavid, together with the authorization necessary for the RO to obtain copies of such records: 

a.) 1983 emergency room treatment reportedly for complaints of chest pains and trouble breathing
b.) Records dated prior to 1999 (and apparently beginning in 1994) from "State of Franklin Health Care" and Dr. Frank Forbush during this time period.  
All attempts to secure this evidence should be documented in the claims file by the RO.  If after making reasonable efforts to obtain the named records the RO is unable to secure them, the RO must notify the Veteran and (i) identify the specific records the RO is unable to obtain; (ii) briefly explain the efforts that the RO made to obtain those records; and (iii) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The Veteran should be afforded appropriate VA examinations that include opinions as to whether  diabetes mellitus, peripheral neuropathy, and/or esophageal cancer were incurred in service, including as a result of exposure to herbicides.  The claims files should be made available to the examiners for review prior to the examinations, and a rationale provided for any opinion expressed.  In particular, the examiners opinions should include consideration and discussion of:
a.) whether there were symptoms of the claimed disabilities manifested during service, or the initial post service year as suggested by the April 2011 statement from Dr. McDavid upon his review of statements provided by the Veteran and his wife;
b.)  whether any of the claimed disabilities are due to exposure to herbicide agents during service, as the Veteran contends.  In this regard, the opinion provider should discuss the nature of the exposure as could produce the particular disability or that is contemplated in the opinion, e.g. direct chemical to skin contact, visual proximity to an area defoliated, visual proximity to an area to which a herbicide was applied, or walking on terrain that has been defoliated, or on which a herbicide was recently applied, etc., and ;
c.) what other potential causes for the claimed disabilities may exist.    

3.  The Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss, to include his ability to function under the ordinary conditions of daily life, including employment.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

4.  Thereafter, the claims must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


